Case 1:19-cv-00627-TH-ZJH Document 45 Filed 09/30/20 Page 1 of 2 PageID #: 570




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JOSEPH M. CONFESSORE                             §

VS.                                              §                CIVIL ACTION NO. 1:19cv627

UNITED STATES OF AMERICA, ET AL.                 §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Joseph M. Confessore, a corrections officer at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this lawsuit.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends granting the defendants’ motion to dismiss.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. It is
Case 1:19-cv-00627-TH-ZJH Document 45 Filed 09/30/20 Page 2 of 2 PageID #: 571




       ORDERED the defendants’ motion to dismiss is GRANTED. Therefore, a final judgment

will be entered in this case by separate order this date.


       SIGNED this the 30 day of September, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
